 In the Matter of GENERAL AVIATION EQUIPMENT CO., INC., METALLICLINK DIvIsIoN,andDISTRICT #50, U. M. W. OF A.Case No. B-5809.-Decided September 3, 1943Mr. A. R. Kerr,ofWilkes-Barre, Pa., for the Company.Mr. Frank Sobers,ofKingston, Pa., andMr. Philip Bolen,ofWilkes-Barre, Pa., for District 50.Mr. Joseph M. Walsh,ofWilkes-Barre, Pa., andMr. Joseph Lynch,of New York City, for the UAW.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by, District #50, United Mine Workers ofAmerica, herein called District 50, alleging that a question affectingcommercehad arisen concerning the representation of employees ofGeneralAviationEquipment Co., Inc., Metallic Link Division,,Wilkes-Barre,Pennsylvania, herein called the Company, the Na-tional Labor Relations Board provided for an appropriate hearingupon due notice before Robert H. Kleeb, Trial Examiner. Said hear-ing was held at Wilkes-Barre, Pennsylvania, on August 10, 1$43.TheCompany, District 50, and Local 357, United Automobile, Aircraft& Agricultural Implement Workers of America (UAW-CIO), hereincalled the UAW, appeared, participated, and were afforded full op-portunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The TrialExaminer'srulings made at the hearing are free from prejudicialerror and arehereby affirmed.' All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Boardmakesthe following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYGeneral Aviation Equipment Co., Inc., a Delaware corporation,is engaged in the manufacture of parts for aircraft and the manufac-52 N. L.R. B., No. 58.394 GENERAL AVIATION EQUIPMENT CO., INC.395ture of links for machine gun ammunition. In the course and conductof its business, the Company operates two plants in Wilkes-Barre,one of whichis known asthe Metallic Link Division, with' which weare concernedherein.During the calendar year 1942 the Companypurchased for its Metallic Link Division raw materials valued in ex-cess of $250,000, of which approximately 95 percent originated frompoints outside the State of Pennsylvania.During the same period,the value of the finished products of the Metallic Link Divisionamounted to approximately $750,000, of which approximately 95 per-cent was shipped to points outside the State of Pennsylvania.All ofthe finished products of the Company is destined for the United StatesArmy Ordnance Department pursuant to direct contracts between theCompany and the United States Army Ordnance Department. TheCompany admits that it is engaged incommercewithin the meaning-ofthe National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDDistrict #50, UnitedMineWorkers of America, isa labor organi-zation,admitting to membership employees of the Company.Local No. 357, United Automobile, Aircraft & Agricultural Imple-mentWorkers of America (UAW-CIO) is a labor organization af-filiated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn May 1, 1942, the Company and General Equipment Workers,Local Industrial Union 1172, affiliated with the Congress of Indus-trialOrganizations, herein called the L. I. U., executed a contractwhich provided for the recognition of the L. I. U. as theexclusivebargaining representative of all employees of the Company's MetallicDivision with certain specified exceptions.This contract containedthe followingclause :This agreement shall be ... in effect until April 30, 1943, andshall continue. . .thereafter from year to year unless ...notice in writing ... be given by either party to the other party30 days or more prior to said expiration date of this agree-ment ... In the event the union and the corporation have beenunable to agree on a new or modified contract prior to the saidexpiration date, this contract shall remain in effect while suchnegotiations continue.On March 16, 1943, the L. I. U. gave notice to the Company of itsdesire to amend the contract; the receipt of this notice was acknowl-edged by the Company. Thereafter, in April, the membership ofthe L. I. U. sought to affiliate itself with an International of the Con- 396DECISIONSOF NATIONALLABOR RELATIONS BOARDgress of Industrial Organizations, and on April 28, 1943, the member-ship became affiliated with the UAW and has continued thereafteras Local 357 thereof.On the same date that the transfer of the mem-bership was completed, the UAW notified the Company that it wishedto commence negotiations for a new contract pursuant to the provisionsof the contract of May 1, 1942.Negotiations continued until July 6,1943, when a contract between the Company and the UAW, retro-active to May 1, 1943, was executed.On June 5, 1943, a representative of District 50 orally notified theCompany of its claim of representation and requested that thestatu'squoin the bargaining relationships of the Company be maintained.This oral conversation was confirmed by a letter dated June 7, fromDistrict 50, to the Company.The UAW contends that the contract executed on July 6 consti-tutes a bar to this proceeding, arguing that all of its terms had beenagreed upon substantially prior to the presentation of the claims ofDistrict 50, and furthermore, the provisions of the old contract werecontinuing in full forceand effect pursuantto the provisions herein-before set out.We do notagree.The predecessor of the UAW gavenotice of its intention to amend the original contract on March 16, andthe UAW itself confirmed such intention by its notice of April 28.Negotiations between the parties were not reduced to writing untilJuly 6, 1943, and District 50 gave notice of its claim prior to that date.We are of the opinion that this notice was timely given.'Nor is theprovision that the terms of the original contract continue until theexecution of the new contract one which we can consider as a bar tothis proceeding.Such a provision is no more than an indefinite exten-sion of the contract and, as such cannotact as anestoppel to the pro-ceeding herein.2We find, therefore, that neither the contract of May 1,1942, nor any extension thereof or successor thereto constitutes a barto the instant proceeding.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that District 50 and the UAW each representsa substantial number of employees in the unit hereinafter foundappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.1Matter of Eicor, Incorporated,46 NL.R. B. 10352Matter of Link Belt Speeder Co.,37 N L R B 889.2The Regional Director reported that District 50 submitted 62 authorization cardsbearing apparently genuine original signatures,of which60 bore the names of personsappearingupon theCompany's pay roll dated June21, 1943.Thispay roll contained thenames of 203 employees in the appeopriate unitHe further reportedthat the UAWrelies for the establishment of its interest hereinupon a contract,dated May 1, 1942, between its predecessor and the Company. GENEIRALAVIATIONEQUIPMENTCO., INC.IV. THE APPROPRIATE UNIT397Substantially in accordance with the stipulation of the parties, wefind that all employees of the Company at its Metallic Link Division,excluding executives, engineers, draftsmen, and all supervisory em-ployees 4 with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, office employees, and guards, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the, question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.5DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with General Avia-tion Equipment Co., Inc., Metallic Link Division, Wilkes-Barre, Penn-sylvania, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Fourth Region, acting in this matter as agent for the Na-tional Labor Relations Board, and subject to Article III, Sections 10and 11, of said Rules and Regulations,amongthe employees in theunit found appropriate in Section IV, abovg, who were employed dur-ing the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedProduction inspectors,with the exception of the chief inspector, and "leaders" arenot considered by the parties herein as supervisory employeesas they.do not have the rightto hire or discharge or to recommend such actid'nWe agree and so find.The UAWrequested that it appear upon the ballot as"UAW-CIO Local357," and Dis-trict 50 requested that it belisted as"District 50, United Mine Workers of America."Both requestsare herebygranted. 398DECISIONS OF NAT'ION'AL LABOR RELATION'S BOARDStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause,to determine whether they desire to be represented by District 50,United Mine Workers of America, or by UAW-CIO Local 357, forthe purposes of collective bargaining, or by neither.CHAIRMAN MmLis took no part 'in the consideration of the aboveDecision and Direction of Election.